Citation Nr: 0938953	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  04-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  decision of July 2001 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  In that decision, the RO granted 
service connection for PTSD, and assigned a 50 percent 
initial rating.  

A hearing was held before the undersigned Veterans Law Judge 
in July 2007.  In October 2007, the Board issued a decision 
which denied a claim for an earlier effective date for the 
grant of service connection for PTSD, and remanded the claim 
for a higher rating.  

Subsequently, in a rating decision of December 2008, the 
Appeals Management Center raised the rating to 70 percent.  
The issue of entitlement to a higher rating is still 
considered to be on appeal as the Veteran has not withdrawn 
it.  A claimant will generally be presumed in such cases to 
be seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a total rating based on 
individual unemployability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The evidence does not demonstrate that the post-traumatic 
stress disorder results in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 70 
percent for post-traumatic stress disorder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide notification to the Veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters dated in May 2001, March 2006, November 
2007 and March 2008 from the RO provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim for compensation for PTSD as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The Veteran 
was also provided information regarding the assignment of 
ratings and effective dates in March 2006.  The Board notes 
that the Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The VA 
has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service medical records and post service treatment 
records have been obtained.  He was afforded disability 
evaluation examinations.  The Veteran has had a hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Diagnostic Code 9411 provides that a 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The Board notes that the appeal for a higher evaluation for 
PTSD arises from the initial rating decision wherein the RO 
granted service connection for the disability and assigned 
the initial disability evaluation.  Therefore, the entire 
rating period is to be considered, including the possibility 
of a staged rating (i.e., separate ratings for separate 
periods of time) based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has considered the full history of the Veteran's 
service-connected post-traumatic stress disorder.  The 
Veteran's DD 214 reflects that his military occupational 
specialty in the Army was Cook, and that he had service in 
Vietnam.  He reported that he had been assigned to an 
artillery unit, and had been subjected to stressors such as 
seeing people get shot by sniper fire and seeing people get 
blown up from mortar fire.  The Veteran filed a claim for 
service connection for PTSD in September 1991, but it was 
denied after he failed to report for an examination.  

The Veteran reopened his claim in June 1993, but it was 
denied again after a VA examination in July 1994 showed that 
the only diagnoses were alcohol dependence, cocaine abuse, 
and anti-social personality traits, rule out anti-social 
personality disorder.  

The Veteran again reopened the claim in February 2001.  As 
noted above, the RO granted the reopened claim, and has 
assigned a 70 percent disability rating.

The evidence pertaining to the severity of the disorder 
includes testimony given by the Veteran at a hearing held 
before the undersigned Veterans Law Judge in July 2007.  He 
reported that he was receiving treatment for PTSD from the 
VA.  He said that he had been prescribed one pill for mood 
changes, and another because he could not sleep.  He reported 
that he had violent dreams quite often even when taking his 
medications.  He said that he had hardly any friends at all, 
maybe just one associate.  He said that he was separated from 
his wife, and that when they had been together he would wake 
her up by hitting her when they tried to sleep together.  He 
reported that he had no hobbies.  He said that he had worked 
as a driver, a telemarketer, and in maintenance in the past, 
but that he had been terminated from most of them.  

The evidence includes records from treatment provided by the 
VA.  A record dated in July 2004 reflects that the Veteran 
had a dysthymic mood and congruent affect.  He was oriented 
times three.  His speech was normal in rate and rhythm.  His 
intellectual function was intact.  His though process was 
coherent.  Insight and judgment were good.  No suicidal 
ideation homicidal ideation, or audio or visual 
hallucinations were reported.  He was active and engaged in a 
group discussion.  A record dated in August 2004 noted that 
his major complains were of having violent dreams, 
depression, hyper-reactivity, and intrusive recollections.  
The diagnosis was PTSD.  Other treatment records contain 
similar information.  

The Veteran has presented several treatment summaries from VA 
psychologists.  A letter dated in March 2005 reflects that 
the Veteran had reported a history of poor sleep, violent 
nightmares, hypervigilance, avoidance, isolation, intrusive 
thoughts and depression.  The diagnoses included Post-
traumatic stress disorder, alcohol dependence in early 
remission and cocaine dependence in early remission.  It was 
noted that since he began treatment he had moved from a 
recovery home to a lady friend's house, but had been asked to 
leave due to PTSD symptoms, and now rented a room.  He was 
working part-time for a parking lot company, but having 
extreme difficulty maintaining that employment.  It was 
stated that he was considered to be permanently and totally 
disabled by PTSD.  Letters dated in July and November 2007 
contain similar information.  

A VA examination report dated in August 2008 reflects that 
the Veteran reported having ongoing daily symptoms which were 
severe for about 40 years.  He reportedly suffered from 
irritability, nightmares, avoidant behaviors, and temper 
problems.  He also was vigilant at night, and had a 
heightened physiological arousal when he saw Vietnamese 
people.  He reportedly had a flashback four or five months 
ago.  He also had daytime anxiety, and a stifled sleep 
pattern.  He was treated through the VA PTSD team for 
depression and post traumatic stress disorder.  He was 
undergoing psychotherapy with a psychologist, but for 
whatever reason he had not seen his physician since January 
of that year.  He was prescribed Prozac and Trazodone, but 
had not refilled either since the previous January.  He 
complained of irritability and trouble holding jobs and 
difficulties with relationships.  He was a loner, and did not 
like to be around people.  He also had problems with 
depression and crying spells.  

It was further noted that he had not been arrested for 
anything.  He had no educational accomplishments.  He 
estimated that he worked about six months that year.  He had 
been driving a shuttle bus, but had a minor accident and got 
fired.  He stated that he had about 30 jobs since he got out 
of service, mostly being a driver or cashier.  He said that 
he had trouble dealing with people.  He had a girlfriend 
several months and they were living together, but they broke 
up.  He stated that he had a grown son, but their 
relationship was not good.  He said that he did not see his 
grandchildren and did not have any friends.  He reported that 
he gave up alcohol and drugs three years earlier.  He did not 
give a history of violence, though he was vague in this 
regard.  He had not had any suicide attempts.  

On mental status examination, he was cooperative, and 
relatively pleasant.  He was casually dressed and groomed.  
He was polite.  He did not have delusions or hallucinations.  
Eye contact was intermittent.  He was not inappropriate in 
any way.  He was tearful when discussing his mother's death.  
He was not suicidal or homicidal.  His hygiene was adequate, 
and his clothing was clean.  He was not malodorous.  He was 
fully oriented.  There was no evidence of impairment of 
memory, either short or long term.  There was no obsessive or 
ritualistic behavior.  Rate and flow of speech were normal, 
although a bit halting at times.  He was not having any panic 
attacks.  He had an ongoing depressed mood, and daily 
anxiety.  He did not demonstrate an impulse control problem.  
His sleep was described as constantly impaired, typically 
with vivid nightmares, a lot of activity, and tossing and 
turning and waking up screaming.

The diagnoses were (1) post-traumatic stress disorder, (2) 
depressive disorder, not otherwise specified; and (3) history 
of cocaine and alcohol use, in full sustained remission.  The 
examiner stated that the PTSD was relatively severe and 
certainly persistent.  It was associated with significant 
occupational and social and relationship dysfunction.  It was 
noted that his work performance was a constant problem, his 
finances were a problem, and his relations fell apart.  His 
primary problem with working was irritability.  He had 
trouble getting close with other people and sharing his life.  
The examiner stated that the PTSD caused deficiencies in most 
areas of work and family relations.  The Board notes that an 
earlier examination reports from June 2001, August 2004 and 
March 2006 contain similar information.  

After considering all of the relevant evidence, the Board 
finds that the service-connected disorder has not resulted in 
the manifestations contemplated for a 100 percent schedular 
rating.  The specific symptoms contemplated for a 100 percent 
schedular rating for PTSD are generally not shown.  The 
evidence shows that he does not manifest such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Such 
manifestations are generally not noted in the medical 
treatment records, the VA examination reports or the 
Veteran's own contentions.  On the contrary, the treatment 
records and VA examinations affirmatively show that the 
symptoms such as those contemplated for 100 percent ratings 
are not present.  Accordingly, the Board concludes that the 
schedular criteria for a 100 percent rating under the rating 
criteria are not met.  The Board also finds that the evidence 
does not raise a question that a higher rating is possible or 
warranted for any period of time from the Veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  

ORDER

An initial rating higher than 70 percent for post-traumatic 
stress disorder is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the issue 
is raised by the record.  For example, the letter dated in 
November 2007 from his treating psychiatrist stated that he 
would not be able to maintain employment due to his PTSD.  
However, the RO has not adjudicated a claim for 
unemployability based on this recent evidence.   

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities. See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2008).  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

The record shows that the appellant is currently unemployed.  
He alleges that his service connected disabilities prevent 
him from obtaining gainful employment. While the appellant 
has been afforded VA examination, an opinion as to his 
unemployability and the effect of his service connected 
disabilities on his employability was not rendered.  The 
Board finds that an examination report addendum should be 
obtained to determine whether he is unable to secure or 
maintain substantially gainful employment as a result of his 
service-connected disability, and then the issue should be 
adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request an addendum from 
the examiner who examined the Veteran in 
August 2008 to assess the effect of his 
service-connected disability on his 
employability.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the appellant is unable to 
secure or maintain substantially gainful 
employment solely as a result of his service 
connected disability.  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.  Another 
examination is not required unless deemed 
necessary by the examiner.  

2. If a total rating is not granted, send the 
Veteran and his representative an SSOC that 
includes a citation to 38 C.F.R. §§ 3.340, 
3.341, and 4.16 and a discussion of how those 
regulations affects VA's decision with regard 
to a TDIU.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


